SOMEBYILLE, J.
— 1. The amended return, made in response to the certiorari issued from this court, shows that the grand jury was regularly organized and impanelled, in accordance with the requirements of the statute. This obviates the objection in this particular, based on the original imperfect record, conceding that the objection was well founded.
2. The judgment of the court sentencing the defendant’ to hard labor to satisfy the costs was perfectly certain, the number of days of imprisonment being specified, as well as the amount of the costs. In this respect it was more full and definite than the judgment of sentence in Hill v. State, 78 Ala. 1, and other cases there cited.
3. The indictment was good without averring that the money alleged, to have been stolen was of any particular value. It being averred to be “currency of the United States of America,” the court judicially knows that the bills, as matter of law, were prima facie of a commercial value equal to that imported by their face. This obviated the necessity of either allegation or proof of such value. — Sands v. State, 80 Ala. 201; Wharton’s Grim. PL & Pr. (8th Ed.), §§216, 218; Duvall v. State, 63 Ala. 12; Grant v. State, 55 Ala. 201.
4. The evidence tended to show that the money alleged to have been stolen was “greenbacks,” and this was no variance from the description given in the indictment. — Levy v. State, 79 Ala. 259; Duvall v. State, 63 Ala. 12.
5. The testimony of the witness Beed, that the money stolen from him “looked like” the ten-dollar bill exhibited by th,e. solicitor to him, in presence of the jury, was relevant, as a mode of identification. As the witness could neither read nor write, he could testify to nothing more satisfactory than mere appearance or resemblance, The weight of such *54testimony was for the jury to determine. This testimony was competent, whether the bill exhibited was proved to be United States currency or not.
6. The evidence tended to prove the defendant’s guilt, as charged in the indictment; and this fact authorized the re-' fusal of the general charge asked in behalf of the defendant,
The judgment of conviction is affirmed.